DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koike at al. (US 20180024654) in view of Yoshida et al. (US 20140125628).

As to claim 1, Koike discloses a display device (Fig. 1) comprising: 
a display panel (Fig. 1(33): liquid crystal panel); 
an input sensor (Fig. 1(34): sensor board) on the display panel (Fig. 1(33): liquid crystal panel, [0043]); 
a panel driving circuit (Fig. 1(32): liquid crystal driving circuit) configured to drive the display panel (Fig. 1(33): liquid crystal panel), and to output a synchronization signal ([0075]); and 
a sensor controller (Fig. 1(31)) configured to control the input sensor (Fig. 1(34): sensor board, [0043]), 
wherein the sensor controller (Fig. 1(31)) is configured to determine a sensing mode in response to the synchronization signal ([0075]).
Koike does not expressly teach to change the sensing mode to a second sensing mode when the synchronization signal is activated in a first sensing mode. 
Yoshida teaches changing the sensing mode to a second sensing mode when the synchronization signal is activated in a first sensing mode ([0104]: automatically switches between finger-input mode (first sensing mode) and pen-input mode (second sensing mode) during a unit detection period in synchronization with the controller 26). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koike’s idea display device by incorporating Yoshida’s ides of automatically switching the sensing modes in order to save power. 

As to claim 2, Koike (as modified by Yoshida) teach the display device of claim 1, wherein the first sensing mode comprises a plurality of first sensing periods (Yoshida: Fig. 9). 
As to claim 3, Koike (as modified by Yoshida) teach the display device of claim 2, wherein, when the synchronization signal is activated during a k-th first sensing period from among the plurality of first sensing periods, where k is a natural number, the sensor controller is configured to complete the k-th first sensing period, and to change the sensing mode to the second sensing mode (Koike: [0068], [0075], Yoshida: Fig. 9). 
As to claim 4, Koike (as modified by Yoshida) teach the display device of claim 3, wherein the second sensing mode comprises a plurality of second sensing periods (Yoshida: Fig. 5). 
As to claim 5, Koike (as modified by Yoshida) teach the display device of claim 4, wherein each of the plurality of first sensing periods is longer in time than each of the plurality of second sensing periods (Yoshida: Fig. 12, [0104]: the duration of the finger-input mode (first sensing period) is longer than that of the pen-input mode (second sensing period)). 
As to claim 6, Koike (as modified by Yoshida) teach the display device of claim 2, wherein the synchronization signal is a signal activated at a point in time when each of a plurality of image frames is started (Koike: Figs. 6, 7, [0086]). 
As to claim 7, Koike teaches the display device of claim 6, wherein each of the plurality of first sensing periods is shorter in time than each of the plurality of image frames (Koike: Fig. 7, [0094]). 
As to claim 8, Koike (as modified by Yoshida) teach the display device of claim 2, wherein, when the synchronization signal is activated, the sensor controller is configured to set a flag bit to a first value (Koike: [0141]). 
As to claim 9, Koike (as modified by Yoshida) teach the display device of claim 8, wherein, when the flag bit is the first value during a k-th first sensing period from among the plurality of first sensing periods, where k is a natural number, the sensor controller is configured to complete the k-th first sensing period, and to change the sensing mode to the second sensing mode (Koike: [0068], [0075], Yoshida: Fig. 9). 
As to claim 10, Koike (as modified by Yoshida) teach the display device of claim 6, wherein the display panel comprises: a plurality of pixels connected to a plurality of scan lines and a plurality of data lines (Koike: [0047] – [0048]); and a scan driving circuit connected to the plurality of scan lines (Koike: [0047] – [0048]), and wherein the scan driving circuit is configured to provide scan signals to the plurality of scan lines, respectively, in each of a plurality of image frame periods in synchronization with the synchronization signal (Koike: [0047] – [0048], [0050], [0083] – [0084]). 
As to claim 11, Koike (as modified by Yoshida) teach the display device of claim 1, wherein the sensor controller is configured to sense a first input by a touch in the first sensing mode, and to sense a second input by an input device configured to output a downlink signal in the second sensing mode (Koike: Fig. 13, [0127], Yoshida: [0104]). 
As to claim 12, Koike (as modified by Yoshida) teach the display device of claim 11, wherein the sensor controller is configured to output an uplink signal to the input sensor in the second sensing mode, and to receive the downlink signal from the input sensor (Koike: Fig. 13, [0127] – [0128]). 
As to claim 13, Koike discloses a display device (Fig. 1) comprising: 
a display panel (Fig. 1(33): liquid crystal panel, [0043]) configured to display an image in each of a plurality of continuous image frames in synchronization with a synchronization signal (Fig. 7, [0047] – [0048], [0050], [0083] – [0084]); 
an input sensor (Fig. 1(34): sensor board) comprising a first sensing electrode ([0107]: row electrode group 45 serves as transmission electrodes (Tx)), and a second sensing electrode second sensing electrode ([0108]: column electrode group 46 serves as reception electrodes (Rx)) crossing the first sensing electrode and insulated from the first sensing electrode (Fig. 3, [0107] – [0108]: stylus and finger touch are detected); and 
a sensor controller configured to transmit and receive a signal with the first sensing electrode ([0107]: row electrode group 45 serves as transmission electrodes (Tx)) and the second sensing electrode ([0108]: column electrode group 46 serves as reception electrodes (Rx)),
 wherein the sensor controller (Fig. 1(31)) is configured to operate in each of the image frames in a sensing mode (Fig. 7, [0068], [0075]), and 
wherein, when the synchronization signal is activated while the sensor controller operates during a first sensing period ([0075]). 
Koike does not specifically teach a first sensing mode and a second sensing mode, the sensor controller is configured to change an operating mode to the second sensing mode after the first sensing period is completed, and wherein, when the synchronization signal is activated while the sensor controller operates during a first sensing period in the first sensing mode. 
Yoshida teaches a first sensing mode and a second sensing mode (Fig. 12), the sensor controller is configured to change an operating mode to the second sensing mode after the first sensing period is completed, and wherein (Fig. 12, [0104]), when the synchronization signal is activated while the sensor controller operates during a first sensing period in the first sensing mode ([0104]: automatically switches between finger-input mode (first sensing mode) and pen-input mode (second sensing mode) during a unit detection period in synchronization with the controller 26). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koike’s idea display device by incorporating Yoshida’s ides of automatically switching the sensing modes in order to save power. 

As to claim 14, Koike (as modified by Yoshida) teach the display device of claim 13, wherein the sensor controller is configured to provide a transmit signal to the first sensing electrode in the first sensing mode, and to receive a sensing signal from the second sensing electrode (Yoshida: [0104]), and wherein the sensor controller is configured to provide an uplink signal to the first sensing electrode and the second sensing electrode in the second sensing mode, and to receive a downlink signal from the first sensing electrode and the second sensing electrode (Koike: Fig. 13, [0127], Yoshida: [0104]). 
As to claim 15, Koike (as modified by Yoshida) teach the display device of claim 13, wherein the first sensing period is shorter in time than each of the image frames (Koike: Fig. 7, [0094]). 
As to claim 16, Koike (as modified by Yoshida) teach the display device of claim 13, wherein, when the synchronization signal is activated, the sensor controller is configured to set a flag bit to a first value (Koike: [0141]). 
As to claim 17, Koike (as modified by Yoshida) teach the display device of claim 13, further comprising: a panel driving circuit (Fig. 1(32): liquid crystal driving circuit) configured to drive the display panel (Fig. 1(33): liquid crystal panel), and to output the synchronization signal ([0075]). 
As to claim 18, Koike (as modified by Yoshida) teach the display device of claim 13, wherein the sensor controller is configured to sense a first input by a touch in the first sensing mode, and to sense a second input by an input device configured to output a downlink signal in the second sensing mode (Koike: Fig. 13, [0127], Yoshida: [0104]). 
As to claim 19, Koike discloses an operating method of a display device (Fig. 1) comprising a display panel (Fig. 1(33): liquid crystal panel, [0043]), and an input sensor (Fig. 1(34): sensor board), the method comprising: 
determining whether the first sensing period is completed ([0068], [0075]); 
determining whether a flag signal indicating a state of a synchronization signal is a first value ([0139] – [0141]); and 
in response to determining that the first sensing period is completed and the flag signal is the first value ([0139] – [0141]). 
Koike does not explicitly teach an input sensor configured to operate in a first sensing mode and a second sensing mode; sensing a first input from the input sensor during a first sensing period of the first sensing mode; changing an operating mode to the second sensing mode during which a second input is sensed from the input sensor.  
Yoshida teaches an input sensor configured to operate in a first sensing mode and a second sensing mode (Fig. 12); sensing a first input from the input sensor during a first sensing period of the first sensing mode ([0104]); changing an operating mode to the second sensing mode during which a second input is sensed from the input sensor ([0104]: automatically switches between finger-input mode (first sensing mode) and pen-input mode (second sensing mode) during a unit detection period in synchronization with the controller 26). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koike’s idea display device by incorporating Yoshida’s ides of automatically switching the sensing modes in order to save power. 

As to claim 20, Koike (as modified by Yoshida) teach the method of claim 19, further comprising displaying an image on the display panel during each of a plurality of continuous image frames in synchronization with the synchronization signal (Koike: Fig. 7, [0068], [0075]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628